UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-7458


JAMES ANTHONY BARNETT, JR.,

                     Plaintiff - Appellant,

              v.

DIONNE SHERRILL,

                     Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Terrence W. Boyle, Chief District Judge. (5:16-ct-03193-BO)


Submitted: March 22, 2019                                         Decided: April 11, 2019


Before KEENAN and FLOYD, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


James Anthony Barnett, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      James Anthony Barnett, Jr., appeals the district court’s order granting summary

judgment to the Appellee and dismissing Barnett’s civil rights complaint. We have

reviewed the record and find no reversible error. Accordingly, we affirm for the reasons

stated by the district court. Barnett v. Sherrill, No. 5:16-ct-03193-BO (E.D.N.C. Nov. 7,

2018). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                            AFFIRMED




                                           2